 1
 2
 3
 4                                                            JS-6
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10
11                                                ) Case: 2:18-CV-07619-DSF-FFM
     Shonna Counter,                              )
12                                                ) Judgment
               Plaintiff,                         )
13
                                                  )
        v.                                        )
14
     La Cienega-Sawyer LTD, a California Limited ))
15   Partnership;
     Fitness International, LLC, a California     )
16   Limited Liability Company; and Does 1-10, )
                                                  )
17             Defendants.                        )
                                                  )
18                                                )
19
20           Upon review of Plaintiff’s Notice of Acceptance of Defendant’s Rule 68 Offer
21   of Judgment (Dkt. No. 22), it is hereby ordered and adjudged that Plaintiff SHONNA
22   COUNTER shall have JUDGMENT in her favor against Defendants LA CIENEGA-
23   SAWYER LTD and FITNESS INTERNATIONAL, LLC. Such judgment includes:
24
25              1. Judgment in favor of Plaintiff against Defendants in the sum of
26                 $26,001.00, which sum shall include all costs, including attorneys’
27                 fees, accrued to date otherwise recoverable in this action;
28




                                               1

     ORDER                                                          2:18-cv-07619-DSF-FFM
 1             2. Judgment in favor of Plaintiff against Defendants regarding
 2                Defendants’ remediation via the removal of all alleged barriers
 3                identified in the Complaint that are readily achievable to accomplish
 4                within twelve (12) months of the date of filing of Plaintiff’s notice of
 5                acceptance of the offer of judgment.
 6
 7
 8   Dated: April 25, 2019
 9                                                   Honorable Dale S. Fischer
                                                     United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              2

     ORDER                                                          2:18-cv-07619-DSF-FFM
